Appeal from an order of the Surrogate’s Court, Allegany County (Thomas P Brown, S.), entered August 2, 2006. The order granted petitioner’s motion for summary judgment dismissing the objections and admitted decedent’s will to probate.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Surrogate’s Court properly granted petitioner’s motion for summary judgment dismissing the objections filed by decedent’s mother and admitted decedent’s will to probate. “Summary judgment in contested probate proceedings, while rare, should not be withheld where, as here, [the] proponent makes out a prima facie case for probate and [the] objectant[ ] fail[s] to raise a material issue of fact” (Matter of Coniglio, 242 AD2d 901, 901-902 [1997]). The Surrogate properly concluded that the will was executed in conformance with EPTL 3-2.1 and that objectant failed to provide any evi*1353dence of fraud, duress, or undue influence (see Matter of Scalone, 170 AD2d 507 [1991]; see generally Matter of Collins, 124 AD2d 48, 53-54 [1987]). Finally, the Surrogate did not abuse his discretion in denying objectant’s request to disqualify petitioner’s attorney based on an alleged conflict of interest (see generally S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437, 443-445 [1987]). Present—Hurlbutt, J.P., Martoche, Smith, Lunn and Peradotto, JJ.